PER CURIAM.
The petition is granted and Ronald Michael Eddins is hereby afforded a belated appeal from judgment and sentence in Escambia County case numbers 02-1316CFA and 02-1828CFA. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the lower tribunal who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). Counsel shall be appointed to represent Eddins in the appeal if he qualifies for such an appointment.
PETITION GRANTED.
DAVIS, BROWNING and LEWIS, JJ., concur.